Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-8, 11, 18, 22, 24, 27-29, 31-33, 45, 55, 56, 58, 59, 62-64, 68,69, and 71-75, without traverse, filed July 30, 2021 is acknowledged and has been entered.  Claims 1, 4, 6, 7, 8, 31-33, 45, 56, 59, 63, 64, 69, and 74 have been amended.  Claims 15, 44, 57, 77, and 78 have been cancelled.  Claims 90-94 have been added.  Accordingly, claims 1-8, 11, 18, 22, 24, 27-29, 31-33, 45, 55, 56, 58, 59, 62-64, 68,69, 71-75, and 90-94 are pending and are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8, 11, 18, 22, 24, 27-29, 31-33, 45, 55, 56, 58, 59, 62-64, 68,69, 71-75, and 90-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, step a) has improper antecedent basis problem in reciting, “a cell composition” in line 2.  Perhaps, Applicant intends, “the cell composition.”
	Claim 1, step a) is ambiguous in reciting, “at least a portion of a cell composition or a sample derived from the cell composition” because it is unclear what Applicant intends in reciting “derived” with respect to the cell composition in a manner that is distinct from the at least one portion of the cell composition.  
	Claim 1, step b) is indefinite in appearing to recite a mental step in reciting, “determining the presence, absence, number and/or concentration.”

Claim 1 is vague and indefinite in being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In this case, step a) recites “performing one or more incubations” of a “cell composition under conditions sufficient to induce osmotic lysis of one or more cells” and step b) recites “determining the presence … of bead particles … in the cell composition;” therefore, it is unclear what these bead particles are that may be present in the cell composition, and how they are part of the cell composition. Additionally, it is unclear what essential structural and/or functional cooperative relationship exists between the cells of the cell composition and the bead particles.
Claim 4, step a) i) has improper antecedent basis problem in reciting, “a cell composition” in line 1.  Perhaps, Applicant intends, “the cell composition.”
	Claim 4, step a) i) is ambiguous in reciting, “at least a portion of a cell composition or a sample derived from the cell composition” because it is unclear what Applicant intends in reciting “derived” with respect to the cell composition in a manner that is distinct from the at least one portion of the cell composition.  
Claim 4, step b) is indefinite in appearing to recite a mental step in reciting, “determining the presence, absence, number and/or concentration.”

Claim 4 is vague and indefinite in being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In this case, step a) recites “performing one or more incubations” of a “cell composition under conditions sufficient to induce osmotic lysis of one or more cells” and step b) recites “determining the presence … of bead particles … in the cell composition;” therefore, it is unclear what these bead particles are that may be present in the cell composition, and how they are part of the cell composition. Additionally, it is unclear what essential structural and/or functional cooperative relationship exists between the cells of the cell composition and the bead particles. 
Claim 8 is objected to in reciting, “the bead particles comprises.” It should recite, “the bead particles comprise.”
Claim 8 is vague and indefinite in reciting, “the bead particles comprises a material or a biomolecule capable of binding” because it fails to clearly define how the material or biomolecule is comprised in the bead particles.  Perhaps, Applicant intends, “the bead particles have a material or a biomolecule immobilized thereto capable of binding.”

Claim 24 is objected to in reciting, “a percentage weight for volume (%w/v).” It should recite, “a percentage weight per volume (%w/v).”
Claim 33 is objected to in reciting, “the bead particles is magnetic.” It should recite, “the bead particles are magnetic.”
Claim 64, step a) has improper antecedent basis problem in reciting, “a cell composition” in line 2.  Perhaps, Applicant intends, “the cell composition.”
	Claim 64, step a) is ambiguous in reciting, “at least a portion of a cell composition or a sample derived from the cell composition” because it is unclear what Applicant intends in reciting “derived” with respect to the cell composition in a manner that is distinct from the at least one portion of the cell composition.  
	Claim 64, step b) is indefinite in appearing to recite a mental step in reciting, “determining the presence, absence, number and/or concentration.”
	Claim 64 is vague and indefinite in reciting, “A method of enumerating … bead particles in a cell composition” and “determining …; thereby, enumerating … bead cell particles in the cell composition” in step b) because it fails to clearly define how the bead particles are enumerated based on steps a) and b).  Therefore, it is unclear, as recited, how the bead particles are enumerated. 
Claim 64 is vague and indefinite in being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In this case, step a) recites “performing one or more incubations” of a “cell composition under 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, 4, 6-8, 11, 18, 22, 28, 29, 31-33, 45, 55, 56, 58, 59, 62-64, 68, 69, 71, 72, 74, 75, and 90-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MILTENYI BIOTEC. (Protocol for the removal of MACS GMP Expact Treg Beads (July 2012))- IDS.
MILTENYI BIOTEC teaches a method for detecting the presence or absence of bead particles (Treg Beads) in a cell composition suspected of containing residual bead particles.  The method comprises incubating a sample portion of a cell composition with 10 mL hypotonic cell lysis solution (10 mL MACSQuant washing solution; within 1 mL to 50 mL) under a condition sufficient to induce osmotic (i.e. hypotonic) lysis of one or more cells in the sample portion (p. 2, left col.); and b) determining the presence, absence, number and/or concentration of the bead particles in the lysed cell 
The incubation with the hypotonic lysis solution is performed for 15-20 minutes (within 30 seconds to 30 minutes) at a temperature about 20 0C to 25 0C (room temperature). MILTENYI BIOTEC specifically teaches rinsing or washing the output cell composition. The cell composition has a target cell concentration of 106 cells/mL (at least or about 2 x 105 cells/mL) and a volume of 15 mL (about 0.2 mL to 50 mL) (p. 2, left col.: 2.2). The cell composition in step a) is produced by pre-mixing a population of cells with one or more Treg bead particles to generate an input composition in step a) and then removing the one or more Treg bead particles from the cells in the input composition to thereby produce the cell composition in step a). The cell composition comprises immune T cells or Treg cells (p. 1, right col.: 2.2). 
The hypotonic solution comprising filtered sterile water (MACSQuant Washing Solution) inherently has an osmolarity at or about 0 mOsm/L and comprises a solute concentration of about 0 mM (p. 2, left col.: 2.2). The MACS GMP ExpAct Treg bead particles are magnetic and have a diameter of 3.5 µm (within 1.0 µm to 500 µm) which is inherently substantially the same as the average diameter of T cells in the cell composition or is within 1.5-fold greater or less than the average diameter of the T cells in the cell composition. See entire literature. 

6.	Claim 3, 5, 24, 27, 73, 93, and 94 are free of the prior art of record. 


Remarks
7.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Laberriere et al. (Full GMP Process to Select and Amplify Epitope-Specific T Lymphocytes for Adoptive Immunotherapy of Metastatic Melanoma. Clinical and Developmental Immunology. Volume 2013. Article 932318 (August 2013)) teach eliminating magnetic beads after an 8-Day cell culture period (p. 5)- IDS. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        

November 14, 2021